Title: From George Washington to Jacob Bayley, 9 June 1781
From: Washington, George
To: Bayley, Jacob


                        
                            Sir
                            Head Quarters New Windsor 9th June 1781
                        
                        I have recd your favors of the 14th, 24th and 27th of May by Mr Vincent to whom I have delivered the pay of
                            the St Francois Indians agreeable to the Rolls which were sent by him. It was not in my power to consider him as a
                            Lieutenant. Indeed the number of Officers which had been already appointed were more than sufficient for so few Men. If
                            you will make me a return by the first oppertunity of the number of Indian Women and Children the Cloathier at Springfield
                            or Boston shall have orders to furnish them with a few Atricles proper for them.
                        You ought to be very careful of those persons who come from the enemy under the appearance of deserters, it
                            is more than probable that some of them are spies.
                        I some time ago recd your favor of the 26th of February, on the subject of the alarms of New York and
                            Vermont, that matter is now before Congress, by whom it can only with propriety be discussed and settled. I am &c.

                    